DETAILED ACTION
This Office action is in response to amendments received 11 July 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites estimating an intake flow rate, estimating a first intake flow rate, estimating a second intake flow rate, and estimating the flow rate of EGR gas.  These limitations as drafted are processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind.  That is, other than reciting “a control device including a processor” and “a flow rate estimation part” in claim 1, nothing in the claims precludes the steps from practically being performed in the mind.  For example, but for the “flow rate estimation part,” estimating a first intake flow rate, which is the intake flow rate in the forced regeneration process, from an opening degree of the exhaust throttle valve and a first state amount which indicates an operation state of the engine including a rotation speed of the engine, based on a first relationship representing a relationship between the first intake flow rate, and the opening degree of the exhaust throttle valve and the first state amount, in the forced regeneration process encompasses a person mentally estimating a first intake flow rate from values of exhaust throttle valve opening degree and engine rotation speed; but for the “flor rate estimation part,” estimating a second intake flow rate, which is the intake flow rate in a normal operation where the forced regeneration process is not executed, from a second state amount which indicates an operation state of the engine including the rotation speed of the engine and a fuel injection amount, based on a second relationship representing a relationship between the second state amount and the second intake flow rate, in the normal operation encompasses a person mentally estimating a second intake flow rate from values of engine rotation speed and fuel injection amount; and but for the “flow rate estimation part,” estimating the flow rate of the EGR gas from the second state amount and an opening degree of the EGR valve, based on a third relationship representing a relationship between the flow rate of the EGR gas flowing through the EGR passage, and the second state amount and the opening degree of the EGR valve encompasses a person mentally estimating the flow rate of the EGR gas from values of second state amount and EGR valve opening degree.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then is falls within the “Mental Processes” grouping of abstract ideas.  Mental processes cannot provide an inventive concept.  
This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  In particular, the claim only recites generic computer components (control device including a processor, flow rate estimation part) at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  
Additionally, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (control device including a processor, flow rate estimation part) amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The engine and corresponding structure recited in claim 1 are simply recited as the environment in which the control device is configured to operate.  The claim is drawn to a control device which does not positively recite the engine structure.   The claim is not patent eligible.
The examiner suggests amending lines 9-10 of claim 1 to:
programming to adjust an intake flow rate of a combustion gas sent into a cylinder of the engine, 
a flow rate estimation part configured to estimate the intake flow rate of the combustion gas sent into the cylinder of the engine, 
to include a transformative step which cannot be performed by the human mind and overcome the 35 U.S.C. 101 rejection.  Alternatively, the claim can be amended to recite an engine with corresponding structure similar to claim 9. 

Claim Interpretation
In light of the amendments, the claims no longer invoke 35 U.S.C. 112(f) interpretation.

Allowable Subject Matter
Claims 4-8 and 11-15 are allowed.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11 July 2022 have been fully considered but they are not persuasive.  
Regarding page 10 of the Remarks, the applicant argued that any person that can mentally perform the operations of processing the date of an engine in the manner as an executable control device without any use of a computing device is not human at all, but has to be a computing device.  However, the examiner did not assert that a person could mentally perform the operations of processing the data of an engine as a whole; rather that a person could perform the four estimations recited in claim 1 which are simply mathematical calculations which can be solved with pen and paper or by the human mind.
 Regarding page 11 of the Remarks, the applicant argued that the examiner has ignored the use of the control device in executing an including computing features that perform estimations.  This is not correct.  Although the claim recites a control device including a processor, it is only recited as a generic computer component at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.  Courts have examined claims that required the use of a computer and still found that the underlying patent-ineligible invention could be performed via pen and paper or in a person’s mind.  With the exception of generic computer-implemented steps, if there is nothing in the claim that forecloses it from being performed by a human, mentally or with pen and paper, the claim remains patent-ineligible.  See MPEP 2106.04(a)(2) III.
Regarding page 11 of the Remarks, the applicant argued that the claim clearly recites structural features, specifically “an EGR passage…;” however, the structural features are not required by the claim.  The claim is drawn to a control device comprising a flow rate estimation part which performs estimations.  The engine and corresponding structure recited in claim 1 are simply recited as the environment in which the control device is intended to operate.  The engine and associated structure of the engine are recited in the preamble and are not part of the claimed control device.  Although lines 24-29 of the claim further define EGR structure of the engine, the engine is never positively recited such that lines 24-29 further define the preamble.  The preamble does not limit the structure of the control device.  See MPEP 2111.02.   Furthermore, generally linking the use of the judicial exception to a particular technological environment or field of use does not meaningfully limit the claim.  See MPEP 2106.05(h).
Regarding page 11 of the Remarks, the applicant submits that the claims should no longer be interpreted under 35 U.S.C. 112(f) in light of the amendments.  The examiner agrees.  The claims are no longer interpreted under 35 U.S.C. 112(f).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY B. WALTER/Primary Examiner, Art Unit 3746